Citation Nr: 1136862	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  07-34 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right knee condition.

2.  Entitlement to service connection for a left shoulder condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from October 1999 to December 2003.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a right knee condition and a left shoulder condition.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claims requires additional development.

The Veteran asserts that he developed a right knee condition and a left shoulder condition in service.

The Veteran's service medical records show that in June and August 2001, he complained of right left shoulder pain, and provided a six to seven month history of pain in the left shoulder.  In June, August, and October 2001, the Veteran was seen for complaints of right knee pain.  The assessment was patella tendonitis.  In October 2001, the clinician noted that the Veteran's right knee pain had greatly improved.  In January 2003, the Veteran presented complaints of right knee pain.  On separation examination in September 2003, the Veteran reported a history of right knee treatment and left shoulder pain since Advanced Individual Training (AIT).  No objective findings were noted on examination of the right knee or left shoulder.  

On VA examination in October 2004, the Veteran complained of right knee pain with swelling and popping.  The Veteran also related a left shoulder injury during AIT in 2000.  At the time, he experienced pain and difficulty lifting his arm.  Currently, the condition was manifested by pain, weakness, fatigue, and inability to lift weights or do push-ups.  Examination and X-rays of the right knee and left shoulder revealed no abnormalities.  The examiner diagnosed right knee patella-femoral syndrome and left shoulder strain.  Post-service VA treatment records starting in March 2005, noted treatment for pain.  X-rays of the right knee were normal.  In April 2006, the Veteran was seen for complaints of right chest and shoulder pain associated with a strain.  

The Board recognizes that the Veteran underwent a VA examination in October 2004, which recorded diagnoses of right knee patella-femoral syndrome and left shoulder strain.  However, the examiner did not comment on the etiology of the diagnosed conditions, nor did the examiner note having reviewed the Veteran's medical records.  The Board also notes that on examination, the Veteran attributed the right knee condition to strain placed on his right knee as a result of favoring his service-connected left ankle disability.

Additionally, in an August 2011 statement, the Veteran's representative raised a claim of service connection for a right knee condition and left shoulder disability, as secondary to the service-connected psychiatric disorder.  A disability may be service-connected if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Moreover, when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  Accordingly, it remains unclear to the Board whether the right knee disability and the left shoulder condition were incurred in or aggravated by service, or a service-connected disability.  Therefore, the Board finds that a remand for additional VA examination and opinion is necessary in order to fully and fairly address the merits of the Veteran's claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  

Finally, it appears that additional records should be obtained.  A review of the claims file shows that the most recent VA medical records are dated in April 2007.  To aid in adjudication, any subsequent VA medical records should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated since April 2007.  

2.  After the above development is completed, schedule the Veteran for a VA examination to ascertain the nature and etiology of his right knee condition and left shoulder conditions.  The claims folder should be reviewed by the examiner, and the examination report should note that review.  The examiner should provide a rationale for all opinions and reconcile the opinions with all pertinent evidence of record, including the October 2004 VA examination report.  Specifically, the VA examiner should address the following:

a) Diagnose any current disability of the right knee, to include right knee patella-femoral syndrome.

b) Is it at least as likely as not (50 percent or more probability) that any disability of the right knee, to include right knee patella-femoral syndrome, was incurred in or aggravated by the Veteran's service?  The examiner is asked to comment on the clinical significance of the service medical records, which show complaints of right knee pain and assessment of patella tendonitis.  The examiner must consider the Veteran's lay statements regarding the incurrence of any claimed disorders and the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

c) Is it at least as likely as not (50 percent or more probability) that any disability of the right knee, to include patella-femoral syndrome, is proximately due to or the result of a service-connected disability, to include the left ankle disability or psychiatric disorder?

d) Is it at least as likely as not (50 percent or more probability) that any disability of the right knee condition, to include patella-femoral syndrome, has been aggravated (increased in severity beyond the natural course of the condition) by a service-connected disability, to include the left ankle disability or psychiatric disorder?

e) Diagnose any current disability of left shoulder, to include left shoulder strain.

b) Is it at least as likely as not (50 percent or more probability) that any disability of the left shoulder, to include left shoulder strain, was incurred in or aggravated by the Veteran's service?  The examiner is asked to comment on the clinical significance of the service medical records, which showed complaints of a history of left shoulder pain since AIT.  The examiner must consider the Veteran's lay statements regarding the incurrence of any claimed disorders and the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

c) Is it at least as likely as not (50 percent or more probability) that any disability of the left shoulder disability, to include left shoulder strain, is proximately due to or the result of a service-connected disability, to include a left ankle disability or psychiatric disorder?

d) Is it at least as likely as not (50 percent or more probability) that any disability of the left shoulder disability, to include left shoulder strain, has been aggravated (increased in severity beyond the natural course of the condition) by a service-connected disability, to include a left ankle disability or psychiatric disorder?

4.  Then, readjudicate the claims.  If any action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

